DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/18/2020, in which claims 1-17 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the limitations that involve a medium “signal” and “computer program product” are directed to subject matter that covers both statutory and non-statutory embodiments under the broadest reasonable interpretation in light of the specification and in view of one skilled in the art. Particularly, as disclosed in Para. [0145 to 180] and Para. [0118, 139] of the published specification, the medium includes transitory and non-transitory medium such as transmitted signal  over communication network and software program/data stream/signal. Thus, the medium under the broadest reasonable interpretation signal of transitory nature. Therefore, the limitations of the medium include non-statutory subject matter that is neither a process, nor a machine, nor a manufacture, nor a composition of matter of the four categories of statutory subject matter. 
See MPEP 2106(I).
Non-limiting examples of claims that are not directed to one of the statutory categories:
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, (Fed. Cir. 2007). 
iv. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: “means for partitioning  …”, “means for obtaining a residual …”, “means for splitting the residual …”, “means for transforming the at least two residual blocks …” in Claims 3, “means for receiving …”, “means for entropy decoding …”, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (“Description of SDR, HDR, and 360° video coding technology proposal by Fraunhofer HHI”, JVET-J0014, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 4/10/2018) in view of Huang (WO 2017219342 A1).

Regarding claim 1, Albrecht discloses a method for encoding a picture, wherein at least one component of the picture is divided into one or more blocks of samples, comprising (Albrecht; Heading “2.1.2 Block partitioning”. A coding system/method is used for coding images, wherein at least one component is divided into one or more blocks.): 
- partitioning a block into block partitions, wherein at least one block partition has a size equal to a positive integer different from a power of 2 in width and/or height (Albrecht; Heading “2.1.2 Block partitioning”. A block is partitioned into different partitions, wherein at least one partition has a size different from a power of 2 in width and/or height.);
But it does not specifically disclose - obtaining a residual based on a difference between a prediction of the block partitions and the block partitions; - splitting the residual into at least two residual blocks with a size equal to a power of 2 in width and height; and - transforming the at least two residual blocks into transform coefficients, quantizing the transform coefficients, and entropy coding of the quantized transform coefficients.
However, Huang teaches - obtaining a residual based on a difference between a prediction of the block partitions and the block partitions (Huang; Fig. 1, 2, Para. [0004-6]. A residual of at least one PU corresponding to a CU is obtained between prediction block partitions and block partitions.); 
- splitting the residual into at least two residual blocks with a size equal to a power of 2 in width and height (Huang; Fig. 1, 2, Para. [0004-6]. A residual of at least one PU corresponding to a CU is divided into at least two residual blocks with a power of 2 in width and height, e.g.                        
                            1
                            =
                            
                                
                                    2
                                
                                
                                    1
                                
                            
                        
                     for M = 4, where two residual blocks are associated with respective TUs corresponding to a CU.); and 
- transforming the at least two residual blocks into transform coefficients, quantizing the transform coefficients, and entropy coding of the quantized transform coefficients (Huang ; Fig. 1, 2, Para. [0004-6]. At least two residual blocks are transformed into transform coefficients, which are quantized and entropy-coded to be transmitted ).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Albrecht to adapt a prediction approach of generating residual blocks to be transformed, by incorporating Huang’s teaching wherein residual block corresponding to a CU is divided to be transformed and quantized, for the motivation to perform video compression via signaling of quantization parameters for quad-tree plus binary tree structure (Huang; Para. [0001].).

Claim 2 is directed to a method for decoding a picture wherein at least one component of the picture is divided into one or more blocks of samples, comprising a sequence of processing steps of a method that are in reverse/symmetric manner of the steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 3 is directed to a coding device configured to encode a picture, wherein at least one component of the picture is divided into one or more blocks of samples, comprising different means for performing a sequence of processing steps corresponding to the same as claim in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 4 is directed to a decoding device configured to decode a picture, wherein at least one component of the picture is divided into one or more blocks of samples, comprising different means for performing a sequence of processing steps of a method that are in reverse/symmetric manner of the steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 5, modified Albrecht teaches the at least one block partition has a size equal to a multiple of 3 in width and/or height (Albrecht; Heading “2.1.2 Block partitioning”. At least one block partition is of a size equal to a multiple of 3.).

Regarding claim 6, modified Albrecht teaches the block partitions are generated by an asymmetric binary partitioning of a block having a size equal to a power of 2 in width and height (Albrecht; Heading “2.1.2 Block partitioning”. Block partitions are generated by asymmetric binary partitioning of a block having a size of a power of 2 in width and height.).

Regarding claim 9, modified Albrecht teaches the block partition with a size equal to a multiple of 3 in width or height is split into two residual blocks and wherein one of the residual blocks has twice the size of the other residual block (Albrecht; Heading “2.1.2 Block partitioning”. A block partition of a multiple of 3 in width or height is divided into two residual blocks, wherein one split is 1/3 and another is 2/3.).

Claim 16 is directed to a signal comprising video data generated according to the method of claim 1, and is non-patentable for the same reason as previously indicated (See remarks regarding claim 1).

Claim 17 is directed to a computer program product comprising instructions which, when executed by a computer, cause the computer to carry out a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable for the same reason as previously indicated (See remarks regarding claim 1).

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (“Description of SDR, HDR, and 360° video coding technology proposal by Fraunhofer HHI”, JVET-J0014, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 4/10/2018) in view of Huang (WO 2017219342), as applied to claim 1 above, and further in view of Misra (WO 2018142903 A1).

Regarding claim 7, modified Albrecht teaches the block partition with different sizes (Albrecht; See remarks regarding claim 1 above.). 
But it does not specifically teach the asymmetric binary partitioning is used as implicit split for a block partitioning on the border of the picture.
However, Misra teaches the asymmetric binary partitioning is used as implicit split for a block partitioning on the border of the picture (Misra; Para. [0097-98]. Binary partitioning, including BT and ABT, is inferred by a decoder for block partition including border blocks.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Albrecht to adapt a block partitioning approach, by incorporating Misra’s teaching wherein different partitioning approach (Misra; Para. [0001-2].).

Regarding claim 8, modified Albrecht teaches the block partition with different sizes (Albrecht; See remarks regarding claim 1 above.). 
But it does not specifically teach -determining a usage rate of particular block sizes in width and/or height for blocks in already encoded or decoded parts of the picture; and - setting a maximum and/or a minimum block size in width and/or height for which an asymmetric binary partitioning of blocks is allowed.
However, Misra teaches - determining a usage rate of particular block sizes in width and/or height for blocks in already encoded or decoded parts of the picture (Misra; Para. [0089-90]. A usage of number of occurred partitions, different block widths/heights, and partition offsets is determined for performing signaling.); and 
- setting a maximum and/or a minimum block size in width and/or height for which an asymmetric binary partitioning of blocks is allowed (Misra; Para. [0098-99]. A max./min. partition size for allowable symmetric/asymmetric binary partitioning is determined.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Albrecht to adapt a block partitioning approach, by incorporating Misra’s teaching wherein different partitioning approach based on CU sizes are employed, for the motivation to perform video compression by using techniques for partitioning a picture of video data (Misra; Para. [0001-2].).

Regarding claim 15, Misra of modified Albrecht teaches the splitting into residual blocks is inferred from the block partitioning mode of the respective block (Misra; Para. [0097-98]. Binary partitioning, including BT and ABT, is inferred by a decoder in accordance with a respective block.).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (“Description of SDR, HDR, and 360° video coding technology proposal by Fraunhofer HHI”, JVET-J0014, Joint Video , as applied to claim 1 above, and further in view of Yu (WO 2019219066 A1).

Regarding claim 10, modified Albrecht teaches the block partition with a size equal to a multiple of 3 in width or height is split into residual blocks (Albrecht; Heading “2.1.2 Block partitioning”. A block partition of a multiple of 3 in width or height is divided into different residual blocks.).
But it does not specifically teach the block partition is split into three residual blocks of equal size.
However, Yu teaches the block partition is split into three residual blocks of equal size (Yu; Para. [0116]. A block is split into three residual blocks of equal sizes.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Albrecht to adapt a block partition scheme, by incorporating Yu’s teaching wherein different block partition sizes are employed during block partition, for the motivation to perform video compression using different partitioning approaches influencing the texture and contour characteristics of images to a certain extent (Huang; Para. [0001].).

Regarding claim 11, modified Albrecht teaches the block partition with a size equal to a multiple of 3 in width or height is split into residual blocks (Albrecht; Heading “2.1.2 Block partitioning”. A block partition of a multiple of 3 in width or height is divided into different residual blocks.).
But it does not specifically teach the block partition is split into four residual blocks.
However, Yu teaches the block partition is split into four residual blocks (Yu; Fig 17A,B, Para. [0267]. A block is split into four residual blocks.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Albrecht to adapt a block partition scheme, by incorporating Yu’s teaching wherein different block partition sizes are employed during block partition, for the motivation to perform video compression using different (Huang; Para. [0001].).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (“Description of SDR, HDR, and 360° video coding technology proposal by Fraunhofer HHI”, JVET-J0014, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 4/10/2018) in view of Huang (WO 2017219342), as applied to claim 1 above, and further in view of Liu (US Pub. 20180367818 A1).

Regarding claim 14, modified Albrecht teaches the splitting with different sizes (Albrecht; See remarks regarding claim 1 above.).
But it does not specifically teach the splitting with a minimum rate distortion cost is chosen and is being signaled in the bitstream.
However, Liu teaches the splitting with a minimum rate distortion cost is chosen and is being signaled in the bitstream (Liu; Para. [0127-128]. A block partitioning/splitting is determined/signaled in accordance with rate-distortion optimization/minimization.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Albrecht to adapt a block partition scheme, by incorporating Lius teaching wherein RDO is used to determine a partitioning scheme to be used, for the motivation to perform video compression using different partitioning approaches of binary-tree, quad-tree, and ternary-tree (Liu; Abstract.).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aono (WO 2018037723 A1) teaches a video coding system that perform QT and TT partitioning, not performing QT partitioning on a leaf node.
Lim (WO 2022019613 A1) teaches a video coding system that performs geometric partitioning in accordance with directionality of a block.
Xu (US Pub. 20210400306 A1) teaches a video coding system that perform coding unit partition by performing down-sampling on a coding unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.